1233

__ BW\/\w»w\/\s

`\°MO\F>'LO%\

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:19-Cv-05308-R.]B Document 1 Filed 04/19/19 Page 1 of 4

Pro Se I 2016

 

` RECE|VED

APR 19 2019

CLERK U.S. DlSTRfCTCOURT

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

Tyler G. Miller,

V.

State of Washing§on,

..`F|LED ` |_QDGED

BY WESTERN D|STR|CT OF WASH|NGTON AT TACOMA

DEPUTY_k

CV19 5308@3@

CASE NO.

[to be filled in by Clerk’S ()ffxce]
Plaintiff(s),

COMPLAINT FOR A CIVIL CASE

Jury Trial: E Yes No
Defendant(s,).

 

 

A. Plaintiff(s)

THE PARTIES TO TH]S COMPLAINT

Provide the information below for each plaintiff named in the complaint. Attach

additi0nal pages ifneea'ed.

Name _
Street Address
City and County
State and Zip Code
Telephone Number

Tyler G. Miller

 

6000 W Sherman Heights Rd

 

Bremerton - Kitsap

 

Washington 983 12

 

(360) 5359643

 

COMPLAINT FOR A CIVIL CASE - 1

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:19-Cv-05308-R.]B Document 1 Filed 04/19/19 Page 2 of 4
Pro Se 1 2016

B. Defendant(s)

Provide the information below for each defendant named in the complaint whether the
defendant is an individual a government agency, an organization or a corporation For an
individual defendant include the person's job or title (ifknown). Attach additional pages if
needed

Defendant No. 1

 

 

 

 

 

Name Robert Ferguson

Job or Title ( if known) Attorney General, Washington State

Street Address 1125 Washington Street SE, PO Box 40100
City and County Olyrnpia - Thurston

State and Zip Code Washington 98504-0100

Telephone Number (360) 753-6200

 

 

II. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (lirnited power). Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties Under 28 U.S.C. § 1331, a case arising under
the United States Constitution or federal laws or treaties is a federal question case. Under 28
U.S.C. § 1332, a ease in Which a citizen of one State sues a citizen of another State or nation and
the amount at stake is more than $75,000 is a diversity of citizenship case. In a diversity of
citizenship case, no defendant may be a citizen of the same State as any plaintiff

What is the basis for federal court jurisdiction? (check all that apply)

K€ Federal question l:l Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

COMPLAINT FOR A CIVIL CASE - 2

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 3:19-Cv-05308-R.]B Document 1 Filed 04/19/19 Page 3 of 4
Pro Se l 2016
A. lf the Basis for Jurisdiction ls a Federal Question
List the specific federal statutes, federal treaties, and/or provisions of the United States
Constitution that are at issue in this case.

Article 1, § 10, cl. 3; Article 2, § 1. c1.2;Article 4, § 2, cl. 1; Amendment 14 § 1 and 2

 

 

III. STATEMENT OF CLAIM

Write a short and plain statement of the claim. Do not make legal arguments State as briefly as
possible the facts showing that each plainti]f is entitled to the damages or other relief sought
State how each defendant was involved and what each defendant did that caused the plaintijf
harm or violated the plaintijf's rights, including the dates and places of that involvement or
conduct hi more than one claim is asserted number each claim and write a short and plain
statement of each claim in a separate paragraph Attach additional pages if needed

RCW 29A.56.3 00 violates Article 1, § 10, cl. 3 of the Constitution by entering
Washington into a compact agreement With other states that increases the political power of the
member-states over non-member states. lt proscribes a method of Elector selection Which
violates the rights citizens in both member and non-member states protected under Article 4, § 2,
cl. 1 and Amendment 14 § 1.

IV. RELIEF
State briefly and precisely what damages or other relief the plaintiij asks the court to order. Do
not make legal arguments Include any basis for claiming that the wrongs alleged are continuing
at the present time. Include the amounts of any actual damages claimed for the acts alleged and

the basis for these amounts Include any punitive or exemplary damages claimed, the amounts,
and the reasons you claim you are entitled to actual or punitive money damages

Request declaratory iudgment that RCW 29A.56.300 is unconstitutional and that it be

struck from the Revised Code of Washington.

 

 

COMPLAINT FOR A CIVIL CASE - 3

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:19-Cv-05308-R.]B Document 1 Filed 04/19/19 Page 4 of 4
Pro Se 1 2016

V. CERTIFICATION AND CLOSING

Under F ederal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or
reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so
identitied, will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the requirements of
Rule 11.

l agree to provide the Clerk's Oftice with any changes to my address where case-related
papers may be served. 1 understand that my failure to keep a current address on tile with the

Clerk's Oftice may result in the dismissal of my case.
Date of signing: L%//ZA fl

Signature of Plaintiff /

y
Printed Name of Plaintiff 7/;/¢ y~ G- /Vl¢`//e>r~

COMPLAINT FOR A CIVIL CASE - 4

 

